DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being obvious over Arai et al (2019/010779).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance 
Arai et al disclose a resist composition comprising a electron beam or EUV exposure ([0601], see examples, [726]), wherein the compositions comprise a resin having a unit as shown below falling within the scope of the instant formula (a0):

    PNG
    media_image1.png
    372
    313
    media_image1.png
    Greyscale
 
W may be a group as descrbied in [0086], wherein referenceYax0 is preferably an aromatic group as required by instant formulas (a0), (a0-1)and (a0-2, wherein two of the instant Ra02 to Ra04 form a ring.

    PNG
    media_image2.png
    155
    293
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    294
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    58
    315
    media_image4.png
    Greyscale


When the instant na0 is 0, and reference Ra02 (instant Xa02) is an aliphatic ring, the reference polymer comprises a unit as claimed. Examples of the rings fromed by reference Ra01 and Ra02 (instant Ra00 and Xa0 in formula (a0), and Ra01-Ra04 in (a0-1) and(a0-2)) appear below as preferred examples and specifcally contemplated with use with a W of 
    PNG
    media_image5.png
    19
    123
    media_image5.png
    Greyscale
 (instant claims 1, 2, and 5-8):

    PNG
    media_image6.png
    75
    114
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    79
    156
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    68
    173
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    75
    180
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    289
    306
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    70
    313
    media_image11.png
    Greyscale


The reference is employed in a patterning method including coating, exosing to EUV or EB radiation, then developing to form a pattern ([0600]-[0612], examples; instant claims 3 and 4).

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Arai et al, choosing as the group W, that as taught to be preferred by the reference 
    PNG
    media_image5.png
    19
    123
    media_image5.png
    Greyscale
, wherein the resultant polymer would meet the limitations of the instant claims.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being obvious over Yamano et al (2019/0204738).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Yamano et al disclose a resist composition, wherein the composition comprises a resin having a unit as shown below falling within the scope of the instant formula (a0):


    PNG
    media_image12.png
    100
    235
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    106
    271
    media_image13.png
    Greyscale

W may be a group as described in [0076], wherein referenceYax0 is preferably an aromatic group as required by instant formulas (a0), (a0-1)and (a0-2, wherein two of the instant Ra02 to Ra04 form a ring.


    PNG
    media_image14.png
    71
    272
    media_image14.png
    Greyscale


When the instant na0 is 0, and reference Xa02 (instant Xa02) is an aliphatic ring, the reference polymer comprises a unit as claimed. Examples of the rings formed by reference Ra00 and Xa02 (instant Ra00 and Xa0 in formula (a0), and Ra01-Ra04 in (a0-1) and(a0-2)) appear below as preferred examples and specifcally contemplated with use with a W of 
    PNG
    media_image5.png
    19
    123
    media_image5.png
    Greyscale
 (instant claims 1, 2, and 5-8):




    PNG
    media_image15.png
    78
    138
    media_image15.png
    Greyscale

The reference is employed in a patterning method including coating, exosing to EUV or EB radiation, then developing to form a pattern ([0611]-[0621], examples; instant claims 3 and 4).



    PNG
    media_image16.png
    132
    275
    media_image16.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Arai et al, choosing as the group W, that as taught to be preferred by the reference 
    PNG
    media_image5.png
    19
    123
    media_image5.png
    Greyscale
, wherein the resultant polymer would meet the limitations of the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 6 of copending Application No. 16/441652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘652 application has an earlier effective filing date and claims a resist and method, wherein the resist polymer comprises a unit having the structure of the instant formula (a0), wherein reference Ra00 (equivalent to the ring of Xa0), is 


    PNG
    media_image17.png
    123
    218
    media_image17.png
    Greyscale
.or 
    PNG
    media_image18.png
    107
    223
    media_image18.png
    Greyscale
(Ra04 is aromatic and would have a C=C).
Exemplified groups meet the limitations of the instant claims:

    PNG
    media_image19.png
    86
    156
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    104
    171
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    202
    122
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    206
    150
    media_image22.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to prepare the polymer of the ‘652 application, with the resultant material and method also meeting the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722